I think Chapter 16058, Acts of 1933, is purely a special and local Act and that Section 21, Article III, of the State Constitution, was not complied with in connection with the introduction and passage of *Page 571 
the Act. I fully realize that like legislative Acts have heretofore been held to be general laws and not within the purview of the above mentioned section of the Constitution, but I think such holdings were unfortunate and contrary to the letter and spirit of the Constitution. The Act was intended to apply to only one county and its operation is as clearly limited as if the name of the county had been used instead of the so-called classification.